Citation Nr: 0607569	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-30 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by skin problems. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for residuals of a neck 
injury. 

5.  Entitlement to service connection for residuals of an 
abdominal injury. 

6.  Entitlement to service connection for residuals of a 
right knee injury.

7.  Entitlement to service connection for residuals of a left 
knee injury.

8.  Entitlement to service connection for a right shoulder 
disability.

9.  Entitlement to service connection for a left shoulder 
disability.  

10.  Entitlement to service connection for sinusitis. 

11.  Entitlement to service connection for irritable bowel 
syndrome. 

12.  Entitlement to service connection for a right testicle 
disability. 

13.  Entitlement to service connection for a disability 
manifested by memory loss. 

14.  Entitlement to service connection for a  disability 
manifested by tumors on the back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March to September 
1974 and from February 1976 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, wherein the RO denied service connection for 
PTSD, skin disability, and residuals of right and left knee, 
back, neck and abdominal injuries.  In January 2003, the RO 
received the veteran's notice of disagreement with respect to 
the September 2002 rating action.  In February 2003, the RO 
issued a statement of the case addressing the aforementioned 
issues.  The Board has accepted a statement from the veteran, 
wherein he presented arguments in support of his claim for 
service connection for the aforementioned disabilities and 
received by the RO in July 2003, as a timely substantive 
appeal with respect to the claims for service connection for 
PTSD, skin disability, and residuals of right and left knee, 
back, neck, and abdominal injuries.  

This appeal also stems from January and September 2004 rating 
actions, wherein the RO denied service connection for 
sinusitis, right testicle disability and irritable bowel 
syndrome, and disabilities manifested by tumors of the back 
and memory loss, respectively.  The veteran filed a timely 
appeal to the Board with respect to both of the 
aforementioned rating actions.  

In November 2005, the veteran testified, accompanied by his 
representative, before the undersigned Veterans Law Judge at 
the RO in Waco, Texas.  A copy of the hearing transcript has 
been associated with the claims files.  

The appeal is REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Procedural Development

The Board notes that before the veteran filed his claim for 
service connection for a skin disability, PTSD, and residuals 
of back, neck, bilateral knee, and abdominal injuries, the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005), was 
signed into law.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

A review of the claims file reveals that in letters, dated in 
June 2002 and March 2003, the RO informed the veteran of the 
duty to notify and assist provisions of the VCAA with respect 
to his claims for service connection for a skin disability, 
PTSD, residuals of bilateral knee, neck, back, and abdominal 
injuries, and bilateral shoulder disability, respectively.  
However, the United States Postal Service returned the 
letters to the RO because they were "undeliverable."  While 
the veteran indicated in an October 2002 statement, which was 
provided to him by the RO, that he had been informed of the 
VCAA and of the information and medical or lay evidence 
necessary to substantiate the aforementioned service 
connection claims, the Board observes that the record remains 
devoid of any specific indication that the appellant has been 
given the appropriate notice for claims for service 
connection for a skin disability, PTSD, residuals of back, 
neck, bilateral knee, and abdominal injuries, and bilateral 
shoulder disability.  Thus, on remand, the RO should 
therefore ensure that the veteran is advised as to what is 
required to substantiate the aforementioned service 
connection claims.  He should be told what is required of him 
and what VA will yet do to assist him.

In October 2004, the veteran filed a notice of disagreement 
with a March 2003 rating action, wherein the RO denied 
service connection for right and left shoulder disabilities.  
The veteran has not been furnished a statement of the case 
that addressed these issues.  Therefore, the Board is 
required to remand these issues to the RO for issuance of a 
proper statement of the case.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

Evidentiary Development

The veteran contends, in essence, that he currently has 
(PTSD), residuals of back, neck, abdominal, right testicle, 
bilateral knee and shoulder injuries, and a disability 
manifested by memory loss as a result of three motor vehicle 
accidents that occurred during his periods of military 
service:  (1) an automobile accident with a big truck; (2) a 
head on collision in 1976; and (3) another motor vehicle 
accident in 1977.  He also maintains that his PTSD is a 
result of underserved punishment for violations under the 
Uniform Code of Military Justice (UCMJ).  Regarding his 
sinusitis, he maintains that around 1976-1977, he received 
treatment for his sinuses in Germany, and that he has 
continued to have problems since that time.  Concerning his 
irritable bowel syndrome and right testicle disability, he 
maintains that he received treatment in Germany for a swollen 
stomach, that a steering wheel protruded into his right 
testicle and that he had blood in his urine, respectively.  
With regards to his claim for service connection for a skin 
disability, he maintains that he was seen in sick call for 
his skin and was prescribed a topical cream.  Regarding his 
claim for service connection for tumors on the back, he 
contends that they are a result of handling buckets and 
barrels that contained Agent Orange during training at Fort 
Gordon, Fort Jackson, Fort Knox, and Heilbron, Germany  (see 
VA Form 21-4138, Statement in Support of Claim, dated in June 
2004).  

Service personnel records reflect that the veteran served in 
Germany from March 29, 1976 to August 18, 1977, and was 
assigned to Company C. 26th Sig. Bn. as a multi-channel 
communications equipment operator.  DA Form 2627, Record of 
Proceedings Under Article 15 of the UCMJ, dated July 1976, 
reflects that on June 10, 1976 in Spiegelberg, Germany, while 
assigned to Company C. 26th Sig. Bn, the veteran failed to 
report an accident in which he was involved while operating a 
military vehicle and that he fled the scene without making 
his identity known.  Punishment of forfeiture of $90.00 was 
imposed.  DA Form 2627, Record of Proceedings Under Article 
15, UCMJ, dated in June 1977, reflect that on or about May 2, 
1977 in Heilbron, Germany, the veteran wrongfully and 
unlawfully permitted his privately owned military vehicle to 
be operated by a person not in possession of a license issued 
by competent military authority.  This constituted a 
violation of Article 92 of the UCMJ.  Punishment included 
reduction to the grade of Private E2, forfeiture of $50.00 
and extra duties for seven days.  DA Form 4126-R, Bar To 
Reenlistment Certificate, dated in June 1977, reflects that 
the veteran was barred from reenlistment because he had 
received several instances of non-judicial punishment, such 
as the two aforementioned incidents, in conjunction with, 
being late for duty in May 1977.  It was noted that the 
veteran had constantly been in trouble during off-duty 
periods, and that he had been involved in numerous automobile 
accidents in the previous ten months.  Also included in the 
service personnel records was an August 1978 Consent For 
Release of Information from the Monroe County Adult Probation 
Department to the National Personnel Records Center 
requesting psychological/psychiatric evaluation reports and 
military records of the veteran on behalf of a pre-sentence 
investigation.    

Service medical records reflect that upon enlistment into his 
first period of service with the United States Army in 
January 1974, all of the veteran's systems were found to have 
been "normal."  In April 1974, the veteran complained of 
burning when he urinated.  When seen in the dermatology 
clinic that same day, the examining physician noted that the 
veteran had marked dry skin dermatitis on his back, upper 
arms and chest.  He was instructed to take a quick tepid 
shower and to wash with Dove soap.  In August 1974, the 
veteran was seen for flu-like symptoms, to include 
arthralgias of the knees.  At that time, an assessment of 
upper respiratory infection was recorded.  An August 1974 
separation examination report reflects all of the veteran's 
systems were found to have been "normal."  An August 1974 
Report of Medical History reflects that the veteran reported 
having skin diseases.  In the notes section of the report, 
the examining physician indicated that the veteran had 
dryness of the skin. 

In May 1976, the veteran was seen in sick call for stomach 
pains with no associated emesis or diarrhea for the previous 
week.  He reported having some headaches.  An assessment of 
upset stomach and poso tonsillitis was recorded.  In 
September 1976, the veteran was seen on several occasions for 
low back pain after he had been involved in a motor vehicle 
accident approximately nine and one-half hours previously.  
He stated that he had sinus congestion.  An assessment of a 
bruise to the abdomen was entered.  The veteran was 
prescribed heat.  The next day, the veteran complained of 
generalized aching, slight burning, dysuria, and some 
difficulty with urination.  On examination, there was some 
generalized abdominal tenderness.  An assessment of bruises 
secondary to an automobile accident was entered.  

In mid-September 1976, the veteran complained of low back and 
abdominal pains, long-term dysuria and discharge of yellow 
pus.  He denied having any sexual contact since he had 
arrived in Germany.  An assessment of gonorrheal infection 
with a questionable urinary tract infection was recorded.  In 
late September 1976, the veteran was seen for a follow-up for 
his dysuria and pyuria.  An assessment of urethritis post-
gonococci treatment was entered.  In early October 1976, the 
veteran denied having any dysuria, but complained of slight 
pus with discharge in the morning.  He also stated that he 
had had back problems, that he was weak, had no strength, and 
had abdominal and groin pains.  The veteran indicated that 
there was a "lump on bowels."  A clinical evaluation was 
essentially "normal."  The examiner concluded that the 
veteran was magnifying his minor ailments.  The examiner 
noted that the veteran was stagnant and that he lacked 
ambition to help himself.  In mid-October 1976 (October 12, 
1976), the veteran continued to complain of slight burning on 
urination with slight pus and urethral discharge that usually 
occurred overnight.  When seen in the health clinic the next 
day, the veteran complained of bilateral groin pain, which 
was worse after meals.  He reported that he filled up easily.  
He related that his abdomen would swell, but he denied any 
aerophagia.  The veteran noticed that his right testicle was 
sore.  The examiner noted that the vetera had been involved 
in an automobile accident six weeks previously and that the 
steering wheel hit his abdomen.  An assessment of irritable 
bowel syndrome and non-tender mass attached to right testicle 
that had grown over the previous six months was entered. 

In mid-to-late November 1976, the veteran was seen in the 
health clinic for redness on his chin with flaking skin.  An 
assessment of fungal infection was entered.  The veteran was 
prescribed one tube of Mycostatin ointment, and he was 
instructed to use it until the skin healed.  In early 
December 1976, the veteran was placed on a physical profile 
because of an "internal infection," per a physician of the 
urology clinic at a service hospital.  When seen in the 
urology clinic in early December 1976, the veteran gave a 
history of having a tender right testis for the previous 
three months with recent right groin pain.  The examiner 
noted that the veteran had been involved in a motor vehicle 
accident and that he had had pain post-healing.  An 
impression of right epididymitis was entered.  In early 
December 1976, the veteran complained of pain in his lower 
ribs, abdominal and back.  He also reported having 
irritability, headaches and insomnia.  An impression of 
questionable functional symptoms was entered.  In January 
1977, he was admitted to the hospital for upper gastric pain.  
In late April 1977, the veteran complained of being congested 
and having a thick yellow mucus.  He reported that he still 
had a rash all over his body that came and went and bumps on 
the opening of his penis.  An assessment of "n/o Allergy" 
was entered.  

A service examination report, dated in early May 1977, 
reflects that all of the veteran's systems were found to have 
been "normal."  In the Notes section of the report, the 
veteran indicated that he felt okay except that his skin, 
sinuses and right testicle were "messed up."  A sinus 
series, performed in early May 1977, showed complete clouding 
of the right antrum with minor clouding of the right frontal 
and ethmoids.  When seen in the mental hygiene clinic in late 
May 1977, the veteran stated that he had had several medical 
problems since his November 1976 automobile accident.  He 
stated that he was getting into trouble and that he had been 
barred from reenlistment.  The veteran related that he would 
forget parts of duties and messages and became angry at 
anyone for no reason.  He indicated that he was clumsy, 
lacked coordination and had a false perceptual field of 
vision.  Upon mental status evaluation, the veteran was fully 
oriented and demonstrated no over psychopathology.  He 
reported having "scary nightmares" and suicidal ideation 
because of his frustration with himself.  The examiner 
recommended a neurology work up.  In June 1977, the veteran 
complained of burning with urination for the previous three 
days and a reoccurring rash.  Lab results showed light growth 
of staphylococcus epidermidis.  

In July 1977, the veteran complained of bilateral leg pain, a 
pruritic rash which was worse in the summer and congestion 
and sinus pain.  Upon evaluation, there was a finely 
separated erythematous rash of sand paper-like consistency 
over his chest and back and to a lesser degree over the 
extremities.  An assessment of miliaria was entered.  When 
seen for a follow-up on his rash a few days later, the 
veteran stated that he desired a profile and medication.  It 
was noted that he had been told by another physician to avoid 
sunlight and sweating because of his miliaria.  The veteran 
also complained of a swollen right testicle, burning with 
intermittent sharp pain.  Assessments of tinea pedis, 
epididymitis and miliaria were entered.  The veteran was 
given Desenex powder, scrotal support and instructed to ice 
his testis.  When seen in the neurology clinic the following 
day, a neurology examination was within normal limits.  An 
impression of central neurosystem disease unlikely was 
recorded.  It was noted that the veteran should see a real 
psychiatrist.  On DA Form 3082, Statement of Medical 
Condition, dated in August 1977, the veteran reported that he 
had undergone a separation examination and that there was no 
change in his medical condition.

Extensive post-service VA treatment reports, dating from 
April 2002 to May 2004, pertinently reflect that in April 
2002, the veteran complained of chronic skin problems and 
memory loss.  (see VA outpatient report, dated April 2002).  
When seen by a VA psychologist in May 2002, the veteran gave 
a history with respect to the in-service motor vehicle 
accidents, which is consistent with that previously reported 
herein.  The psychologist entered a diagnosis of PTSD from 
trauma from auto wrecks and threats of violence to him and 
his family by army personnel, if the above claims are true.  
Subsequent VA reports reflect that the veteran continued to 
complain of back, neck, knee and shoulder pains as a result 
of the in-service motor vehicle accidents.  These reports 
also reflect diagnoses of chronic, paranoid, schizophrenia, 
dysthymia, generalized anxiety disorder, dermatitis, 
traumatic arthritis, and chronic back pain.  (see VA 
outpatient report, dated in July 2002).  

In opinions, dated in May 2003, a VA physician concluded, 
after a review of the veteran's service medical records, that 
the appellant's current sinus, right testicle, neck, 
bilateral knee, and abdominal disabilities, and irritable 
bowel syndrome were more likely than not related to clinical 
findings and a motor vehicle accident in service.  However, 
the VA examiner did not provide any medical rationale nor did 
he point to any clinical findings in the service medical 
records to bolster his respective opinions.  In addition, the 
VA examiner did not provide a diagnosis of exactly what 
bilateral "knee" and "neck" disabilities were related to 
service.  Furthermore, the VA examiner did not provide an 
explanation for the dearth of evidence showing a chronicity 
of symptoms since the veteran's service discharge in August 
1977 until 2002.  Thus, in light of the foregoing, and in 
view of the veteran's May 2004 request for a VA examination, 
he should be scheduled for VA examinations by the appropriate 
specialists which take into account the complete evidentiary 
picture and address the etiological basis of the disabilities 
on appeal.  

In addition, during a November 2005 hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
had continued to seek treatment at the VA Medical Centers 
(VAMCs) in Big Springs, Waco, and Temple, Texas for his 
various disabilities.  While treatment reports, dating from 
April 2002 to May 2004, from the aforementioned VA facilities 
are of record, more recent reports have not been obtained for 
review.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the appeal.  
Bell v. Derwinski, 2 Vet. App. 611 (1992). are absent.  As 
these records might contain information that is pertinent to 
the veteran's claims for service connection, they should be 
secured by the RO on remand.  

Finally, VA mental health outpatient reports reflect that the 
veteran has applied for disability benefits from the Social 
Security Administration (SSA) (see VA outpatient report, 
dated October 17, 2002).  The Board notes that disability 
records of unknown or uncertain content must be presumed 
pertinent to all pending VA compensation claims.  
Consequently the Board must defer action on the claim for 
service connections for the disabilities at issue.  VA must 
obtain all SSA records pertinent to the veteran's medical 
history.  38 C.F.R. § 3.159(c)(2) (2005); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
a skin disability, PTSD, sinusitis, 
residuals of a back, neck, bilateral 
knee, bilateral shoulder, right 
testicle, and abdominal injuries, 
irritable bowel syndrome, and 
disabilities manifested by loss of 
memory and tumors on the back since 
August 1977, to specifically include 
all treatment reports from the Big 
Springs, Temple and Waco, Texas VAMCs, 
which have not been previously secured 
and associated with the claims files.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2005).  If records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
The veteran should be given an 
opportunity to obtain them.  

All other notification actions required 
by the VCAA with respect to claims for 
service connection for a skin 
disability, PTSD, residuals of neck, 
bilateral knee and shoulder, back, and 
abdomen injuries should be undertaken, 
including notice to the veteran of the 
information or evidence he should 
provide and the information or evidence 
the RO will yet obtain.  The veteran 
should be told to submit all pertinent 
evidence in his possession with respect 
to the aforementioned service 
connection claims.  

2.  The RO should furnish the veteran 
and his representative a statement of 
the case with respect to the issues of 
entitlement to service connection for 
right and left shoulder disabilities.  
The RO should return these issues to 
the Board only if the veteran files a 
timely substantive appeal. 

3.  If the veteran has undergone a 
hearing at the SSA for disability 
benefits, the RO should obtain any Social 
Security Administration medical records 
and any Administrative Law Judge or 
agency decision pertaining to the 
veteran's disability claim.

4.  Then, the veteran should be 
scheduled for VA examinations by the 
appropriate specialists in order to 
determine the nature and etiology of 
any currently skin disability, PTSD, 
residuals of back, neck, bilateral knee 
and shoulder, abdominal and right 
testicle injuries, irritable bowel 
syndrome, sinusitis, and disabilities 
manifested by tumors of the back and 
memory loss.  The examiner should be 
provided with the veteran's claims 
files for review in conjunction with 
the examination.  The examiner must 
indicate that such a review was made.  
The examiners are specifically 
requested to review the May 2002 and 
May 2003 VA opinions.  All necessary 
special studies or tests are to be 
accomplished.  

If PTSD is diagnosed, the examiner must 
explain whether and how each diagnostic 
criterion is or is not satisfied, and 
identify the verified stressor(s) 
supporting the diagnosis.  For any skin 
disability, residuals of back, neck, 
bilateral knee and shoulder, right 
testicle and abdominal injuries, 
irritable bowel syndrome, sinusitis, 
and disabilities manifested by memory 
loss and tumors of the back, the 
examiners should state whether it is at 
least as likely as not that each is 
related to service, to include clinical 
findings and the in-service motor 
vehicle accidents.  A complete 
rationale must be provided for any 
opinion expressed.  

5.  In the event that the veteran does 
not report for any examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues 
remaining on appeal.  If any of the 
benefits sought is not granted, the 
veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  If the veteran has not 
reported to any examination, the 
supplemental statement of the case 
should include the provisions of 38 
C.F.R. § 3.655 (2005) and an 
explanation of the regulation's 
application in this case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

